 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 UNITED STATES OF AMERICA,                                       :
                                                                 :
                     -v-                                         :   SCHEDULING ORDER
                                                                 :
                                                                 :   19 Cr. 437(AKH)
 MARC LAWRENCE,                                                  :
                                                                 :
                                                                 :
                           Defendant.                            :
                                                                 :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The sentencing previously scheduled for May 3, 2021 is hereby adjourned.

                 The parties are hereby ordered to appear for a sentencing on June 9, 2021 at 2:30

p.m., which sentencing will be held via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the sentencing.

                 Finally, no later than June 4, 2021 at 12:00 p.m., the parties shall jointly submit to

the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list of all

counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           April 30, 2021                      /s/Alvin K. Hellerstein, U.S.D.J._______
                 New York, New York                         ALVIN K. HELLERSTEIN
                                                            United States District Judge
